Citation Nr: 0101088	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  93-07 637	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  



REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney at law








INTRODUCTION

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, in August 1992 which continued a prior denial of 
entitlement to service connection for a psychiatric disorder 
to include PTSD and also denied to a total disability rating 
based on individual unemployability.  In October 1992, 
entitlement to vocational rehabilitation training was denied.  
In March 1995, the Board Remanded this case to the RO for 
further development of the record.  

The Board issued a decision in this case in April 1997.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  The parties' 
motions to the Court addressed only the issue relating to 
service connection for PTSD (inasmuch as the Board had either 
Remanded or deferred the other issues).  The Secretary of 
Veterans Affairs moved that the Court vacate that part of the 
Board's decision regarding the issue of service connection 
for PTSD and remand that claim for readjudication as 
described in the motion.  The Court's Order granted the 
Secretary's motion and vacated the Board's decision.  
Inasmuch as the Secretary's motion had recommended vacatur of 
only that portion of the Board's decision concerning service 
connection for PTSD, only that issue is the subject of this 
decision.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from June 
1943 to January 1946 and from March 1947 to December 1947.

2.	On November 20, 2000, the Board was notified by the 
veteran's attorney that he died on November [redacted], 2000.



CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).


ORDER

The appeal is dismissed.



		
      William Harryman
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 



